                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
FRANCIS MANIGAULT,            :
                              :
          Petitioner,         :
                              :
     v.                       :     Civ. No. 3:16CV1590(AWT)
                              :
UNITED STATES OF AMERICA,     :
                              :
          Respondent.         :
------------------------------x


           ORDER RE MOTION PURSUANT TO 28 U.S.C. § 2255

     For the reasons set forth below, the petitioner’s motion to

vacate, set aside or correct sentence under 28 U.S.C. § 2255 is

being denied.

     The petitioner argues that he is entitled to relief because

his 18 U.S.C. § 924(c) conviction was predicated on 18 U.S.C. §

1951 Hobbs Act robberies which do not qualify as crimes of

violence under Johnson v. United States, 135 S. Ct. 2551 (2015).

United States v. Hill, 890 F.3d 51 (2d Cir. 2018), which was

issued after the Supreme Court’s decision in Sessions v. Dimaya,

138 S. Ct. 1204 (2018), holds that a substantive Hobbs Act

robbery is a categorical crime of violence under 18 U.S.C. §

924(c)(3)(A).   See Hill, 890 F.3d at 53, 58.   While the

petitioner takes issue with the reasoning in Hill, it is

dispositive of his claim.

     Accordingly, the petitioner’s motion to vacate, set aside or

correct sentence under 28 U.S.C. § 2255 (ECF No. 1) is hereby

DENIED.   The court will not issue a certificate of appealability
because the petitioner has not made a substantial showing of the

denial of a constitutional right.   See 28 U.S.C. § 2253(c)(2).

     The Clerk shall close this case.

     It is so ordered.

     Dated this 18th day of April, 2019 at Hartford, Connecticut.



                                             /s/AWT
                                         Alvin W. Thompson
                                    United States District Judge
